 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   KIRK WILLIAMS,

 9                                  Petitioner,            Case No. C18-1012-RSL-MLP

10          v.
                                                           ORDER GRANTING PETITIONER’S
11   JAMES KEY,                                            MOTION TO USE FIRST HABEAS
                                                           PETITION AS MEMORANDUM OF
12                                  Respondent.            AUTHORITY

13

14          This is a federal habeas action proceeding under 28 U.S.C. § 2254. On July 9, 2018,

15   Petitioner submitted to the Court for filing materials indicating his intent pursue federal habeas

16   relief under § 2254. (See Dkt. ## 1, 5.) However, Petitioner did not submit an actual petition but

17   instead submitted what he identified as a brief in support of a petition for writ of habeas corpus

18   brought under § 2254 and a series of exhibits. (See id.) Petitioner subsequently submitted an

19   amended petition on the Court’s standard form. (Dkt. # 10.) Petitioner included with his

20   amended petition a number of exhibits, though not as many as he had included in his original

21   submission. (Dkt. # 10-1.) Petitioner did not re-submit his brief in support of his petition.

22

23
     ORDER GRANTING PETITIONER’S MOTION
     TO USE FIRST HABEAS PETITION AS
     MEMORANDUM OF AUTHORITY - 1
 1           Petitioner’s amended petition was served on Respondent (dkt. # 12), and Respondent

 2   filed an answer to the amended petition in December 2018 (dkt. # 16). The Court is now

 3   awaiting Petitioner’s response to Respondent’s answer to his amended petition. Petitioner has

 4   been granted two rather lengthy extensions of time to accomplish this task. Most recently, on

 5   April 1, 2019, this Court issued an Order denying Petitioner’s request for appointment of counsel

 6   to assist him in filing a response but granting him an extension of time until June 10, 2019 to file

 7   his brief. (Dkt. # 31.)

 8           Petitioner has now submitted a motion in which he appears to ask that the Court consider

 9   his original habeas materials as his response to Respondent’s answer. (Dkt. # 34.) Respondent

10   has not opposed this motion, and the motion is now ripe for review. As it does not appear it

11   would prejudice Respondent in any way if the Court were to construe Petitioner’s original brief

12   in support of his petition, and the included exhibits, as Petitioner’s response to Respondent’s

13   answer, the Court will grant Petitioner’s request.

14           Accordingly, the Court hereby ORDERS as follows:

15           (1)     Petitioner’s motion to use his first habeas petition as his memorandum of

16   authority (dkt. # 34) is GRANTED. The Court will construe the materials posted on the docket as

17   Petitioner’s original petition (dkt. ## 5, 5-1) as Petitioner’s response to Respondent’s answer and

18   will consider those materials in determining the appropriate disposition of Petitioner’s amended

19   petition.

20   //

21   //

22   //

23
     ORDER GRANTING PETITIONER’S MOTION
     TO USE FIRST HABEAS PETITION AS
     MEMORANDUM OF AUTHORITY - 2
 1          (2)    The Clerk shall direct copies of this Order to Petitioner, to counsel for

 2   Respondent, and to the Honorable Robert S. Lasnik.

 3          DATED this 28th day of May, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PETITIONER’S MOTION
     TO USE FIRST HABEAS PETITION AS
     MEMORANDUM OF AUTHORITY - 3
